Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the first clock enable signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Here, although a first clock is evident, the first clock enable signal must have a preceding “a first clock enable signal”. 
Claims 8-11 are rejected as they inherit the deficiencies of their base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber et al. (US 9053257).

    PNG
    media_image1.png
    290
    406
    media_image1.png
    Greyscale

 	With respect to claim 7, Schreiber discloses a powering method, applicable to an electronic device comprising a first functional unit (102; elements 108-130), and the powering method comprises: generating a first clock (CLK A) according to the first clock enable signal (EN); enabling the first functional unit (102; elements 108-130; via 138-142) in response to a signal edge of the first clock (CLKA); and operating the first functional unit (102).
 	With respect to claim 8, Schreiber discloses the powering method according to claim 7, wherein the first functional unit (102; elements 108-130), comprises a first internal function circuit (128) and a second internal functional circuit (130) and the step of enabling the first functional unit in response to a signal edge of the first clock the first clock (CLKA) comprises: enabling the first internal functional circuit (128) in response to the signal edge of the first clock (CLKA); and enabling the second internal functional unit (130) after the first internal functional circuit is operated. (Here, the after comes because the 
 	With respect to claim 9, Schreiber produces the powering method according to claim 7, wherein the electronic device comprises a second functional unit (102, elements 112-132), and the powering method further comprises generating a second clock (clock c); and operating the second functional unit (102, elements 112 and 132).
With respect to claim 10, Schreiber produces the powering method according to claim 9, wherein the electronic device is supplied with a supply voltage (VDD), and the first functional unit (102; elements 108-130) is supplied with the supply voltage (VDD) after the first functional unit (102; elements 108-130) is enabled according to a first power supply signal (LOW_V_DLY), wherein the second functional unit (102, elements 112-132) is supplied with the supply voltage (VDD) after the second functional unit (102, elements 112-132) is enabled according to a second power supply signal (HIGH_V_DLY).
With respect to claim 11, the powering method according to claim 7, wherein the step of enabling the first functional unit (102; elements 108-130),  in response to a signal edge of the first clock (CLK A)  , comprises: detecting the signal edge of the first clock (CLK A); supplying the first functional unit with the supply voltage (VDD)  when the signal edge of the first clock is detected; counting a predetermined time(T1-T2); and outputting the first operation instruction (114) when the first functional unit is enabled completely and the predetermined time is counted completely. 
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
 	With respect to claim 7, applicant’ changes the claim language to read generating a first clock according to the first clock enable signal.  Schreiber teaches a first clock (CLKA) that is enabled according . 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record (Schreibner) fails to suggest or disclose a first operation interface configured to translate the first operation instruction into a first operation signal and triggered by a signal edge of the first clock to generate a first power supply signal; and a first functional unit being enabled according to the first power supply signal, and configured to operate according to the first operation signal. (The first clock is not used to generate to power supply.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849